Citation Nr: 1017077	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  09-07 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

The propriety of the reduction in Montgomery GI Bill (MGIB) 
training time effective from March 5, 2008.



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel










INTRODUCTION

The Veteran served on active duty from May 2002 to May 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 decision of the Department 
of Veterans Affairs Regional Office (RO) in New Orleans, 
Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record reflects that the Veteran was scheduled for a 
Video Conference hearing before a member of the Board in 
September 2009.  The Veteran was notified of the scheduled 
hearing in an August 2009 letter, and but he did not appear 
for that hearing.  

Significantly, however, it appears the hearing notification 
letter was not sent to the correct address.  Specifically, 
the February 2009 Substantive Appeal indicates a different 
address from that previously of record.  The Board finds that 
this error should be corrected.

Accordingly, the case is REMANDED for the following action:

The RO should add the appellant's name to 
the schedule of Video Conference hearings 
to be conducted at the RO before a Member 
of the Board and notify her of the 
scheduled hearing at the address indicated 
on the February 2009 Substantive Appeal.  
A copy of this notice should be placed in 
the claims file.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


